 



EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of February 20, 2018 (“Commencement Date”) between SHAMYL
MALIK, residing at _________________ (“Executive”), and Long Blockchain Corp., a
Delaware corporation having its principal office at 12-1 Dubon Court Farmingdale
NY 11735 (“Company”);

 

WHEREAS, the Company desires to enter into an employment agreement with
Executive and Executive is willing to enter into such employment agreement on
the terms, conditions and provisions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the parties hereby
agree as follows:

 

IT IS AGREED:

 

1. Employment, Duties and Acceptance.

 

1.1 General. During the Term (as defined in Section 2), the Company shall employ
Executive in the position of Chief Executive Officer (“CEO”) of the Company and
such other positions as shall be given to Executive by the Board of Directors of
the Company (the “Board”). All of Executive’s powers and authority in any
capacity shall at all times be subject to the direction and control of the
Company’s Board of Directors. The Board may assign to Executive such management
and supervisory responsibilities and executive duties for the Company or any
subsidiary of the Company, including serving as an executive officer and/or
director of any subsidiary, as are consistent with Executive’s status as CEO.
The Company and Executive acknowledge that Executive’s functions and duties as
CEO shall be to advance the Company’s Blockchain business. Executive
acknowledges that he will have no authority to make any decisions on behalf of
the Company with respect to its wholly-owned subsidiary, Long Island Brand
Beverages LLC, or any part of the Company’s beverage business without the prior
written consent of Philip Thomas and the Board.

 

1.2 Full-Time Position. Executive accepts such employment and agrees to devote
substantially all of his business time, energies and attention to the
performance of his duties hereunder. Nothing herein shall be construed as
preventing Executive from making and supervising personal investments, provided
they will not interfere with the performance of Executive’s duties hereunder or
violate the provisions of Section 5.4 hereof. Executive shall not serve as a
consultant to, or on boards of directors of, or in any other capacity to other
companies, for profit and not for profit, without the prior consent of the Board
and so long as such consulting duties do not interfere with his duties for the
Company.

 

 

 

 



1.3 Location. Executive will perform his duties primarily in the United Kingdom.
However, Executive shall undertake such occasional travel, within or outside the
United States, as is reasonably necessary in the interests of the Company. The
Executive agrees to use his best efforts to relocate to the United States as
soon as practicable.

 

1.4 Board of Directors. During the Term (as hereinafter defined), the Company
shall use its best efforts to cause the Executive to be reelected to the Board.
So long as no other board member who is also an employee of the Company receives
additional compensation for Board service, Executive’s membership on the Board
shall not entitle him to additional compensation, provided, however, that the
Company shall reimburse Executive for all reasonable business travel, lodging
and other expenses associated with board meetings and other board
decision-making activities.

 

2. Term. The term of Executive’s employment hereunder shall commence on the
Commencement Date and shall continue until the one-year anniversary of the
Commencement Date, unless terminated earlier as hereinafter provided in this
Agreement, or unless extended, on these or different terms, by mutual written
agreement of the Company and Executive (“Term”); provided, however, that on the
one year anniversary of the Commencement Date and on each subsequent anniversary
of such date (each a “Renewal Date”) the term of this Agreement shall
automatically be extended by one additional year (the “Extension Period”) unless
either party shall have provided notice to the other 60 days prior to a Renewal
Date that such party does not desire to extend the term of this Agreement, in
which case no further extension of the term of this Agreement shall occur
pursuant hereto but all previous extensions of the term shall continue to be
given full force and effect. The “Term” of this Agreement shall include any
Extension Periods. Unless the Company and Executive have otherwise agreed in
writing, if Executive continues to work for the Company after the expiration of
the Term, his employment thereafter shall be under the same terms and conditions
provided for in this Agreement, except that his employment will be on an “at
will” basis and the provisions of Sections 4.4 and 4.6(c) shall no longer be in
effect.

 

 

 

 



3. Compensation and Benefits.

 

3.1 Salary. The Company shall pay to Executive a salary (“Base Salary”) at the
annual rate of $250,000. Executive’s compensation shall be paid in equal,
periodic [bi-monthly] installments in accordance the Company’s normal payroll
procedures. For the first six months of the Term, Executive’s compensation will
be paid, on the requisite payment date, through the issuance of shares of Common
Stock of the Company. For the remaining six months of the Term (and for any
Extension Period), Executive’s compensation will either be paid, at Executive’s
election, through the issuance of Common Stock, in cash, or a combination
thereof. All compensation paid by Common Stock during the Term shall be pursuant
to the 2017 Long-Term Incentive Equity Plan, shall be valued at $3.00 per share,
and shall vest at the later of (i) January 1, 2019 or (ii) the date of issuance.
Executive must be employed by the Company in order for shares to vest. The
Company represents and will ensure that it has sufficient authorized Common
Stock to make any such issuances.

 

3.2 Guaranteed Bonus. On January 1, 2019, if Executive is still employed by the
Company, Executive shall receive a bonus (“Bonus”) of $250,000. One-half of the
Bonus shall be paid in Common Stock. The other half shall be paid, at
Executive’s election, through the issuance of Common Stock, in cash, or a
combination thereof. All Bonus payments paid by Common Stock during the Term
shall be pursuant to the 2017 Long-Term Incentive Equity Plan, shall be valued
at $3.00 per share, and shall vest immediately. The Parties agree to negotiate
the terms of a guaranteed bonus to be payable on January 1 in any Extension
Period.

 

3.3 Benefits. Executive shall be entitled to such medical, life, disability and
other benefits as are generally afforded to other executives of the Company,
subject to applicable waiting periods and other conditions, as well as
participation in all other company-wide employee benefits, including a defined
contribution pension plan and 401(k) plan, as may be made available generally to
executive employees from time to time.

 

 

 

 



3.4 Vacation and Sick Days. Executive shall be entitled to twenty (20) days of
paid vacation and five (5) days of paid sick days in each year during the Term
and to a reasonable number of other days off for religious and personal reasons
in accordance with customary Company policy.

 

3.5 Expenses. The Company shall pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with customary procedures. This shall include any expenses incurred
by Executive prior to the Commencement date, in an amount to be mutually agreed
upon by Executive and the Company.

 

4. Termination.

 

4.1 Death. If Executive dies during the Term, Executive’s employment hereunder
shall terminate and the Company shall pay to Executive’s estate the amount set
forth in Section 4.6(a).

 

4.2 Disability. The Company, by written notice to Executive, may terminate
Executive’s employment hereunder if Executive shall fail because of illness or
incapacity to render services of the character contemplated by this Agreement
for six (6) consecutive months. Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(a).

 

 

 

 



4.3 By Company for “Cause”. The Company, by written notice to Executive, may
terminate Executive’s employment hereunder for “Cause”. As used herein, “Cause”
shall mean: (a) misconduct in connection with the performance of any of
Executive’s duties; (b) the refusal or failure by Executive to perform a
material part of Executive’s duties hereunder; (c) the commission by Executive
of a material breach of any of the provisions of this Agreement; (d) fraud or
dishonest action by Executive in his relations with the Company or any of its
subsidiaries or affiliates (“dishonest” for these purposes shall mean
Executive’s knowingly or recklessly making of a material misstatement or
omission for his personal benefit); or (e) the conviction of Executive of a
felony under federal or state law. Notwithstanding the foregoing, no “Cause” for
termination shall be deemed to exist with respect to Executive’s acts described
in clauses (a) or (b) above (except as described below), unless the Company
shall have given written notice to Executive within a period not to exceed ten
(10) calendar days of the initial existence of the occurrence, specifying the
“Cause” with reasonable particularity and, within thirty (30) calendar days
after such notice, Executive shall not have cured or eliminated the problem or
thing giving rise to such “Cause;” provided, however, no more than two cure
periods need be provided during any twelve-month period; and provided further,
however, that any breach of this Agreement relating to the Restricted Activities
shall result in a termination for “Cause” without any advance notice and without
any ability on the part of the Executive to cure such breach. Upon such
termination, the Company shall pay to Executive the amount set forth in Section
4.6(b).

 

4.4 By Executive for “Good Reason”. The Executive, by written notice to the
Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior written
consent: (a) a substantial and material adverse change in the nature of
Executive’s title, duties and/or responsibilities with the Company that
represents a demotion from his title, duties or responsibilities as in effect
immediately prior to such change (such change, a “Demotion”); (b) material
breach of this Agreement by the Company; (c) a failure by the Company to make
any payment to Executive when due, unless the payment is not material and is
being contested by the Company, in good faith; or (d) a liquidation, bankruptcy
or receivership of the Company. Notwithstanding the foregoing, no “Good Reason”
shall be deemed to exist with respect to the Company’s acts described in clauses
(a), (b) or (c) above, unless Executive shall have given written notice to the
Company within a period not to exceed ten (10) calendar days of the Executive’s
knowledge of the initial existence of the occurrence, specifying the “Good
Reason” with reasonable particularity and, within thirty (30) calendar days
after such notice, the Company shall not have cured or eliminated the problem or
thing giving rise to such “Good Reason”; provided, however, that no more than
two cure periods shall be provided during any twelve-month period of a breach of
clauses (a), (b) or (c) above. Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(c).

 

 

 

 



4.5 By Company Without “Cause”. The Company may terminate Executive’s employment
hereunder without “Cause” by giving at least thirty (30) days written notice to
Executive. Upon such termination, the Company shall pay to Executive the amount
set forth in Section 4.6(c), unless such termination occurs after the expiration
of the Term, in which case nothing shall be paid.

 

4.6 Compensation Upon Termination. In the event that Executive’s employment
hereunder is terminated, the Company shall pay to Executive the following
compensation:

 

(a) Payment Upon Death or Disability. In the event that Executive’s employment
is terminated pursuant to Sections 4.1 or 4.2, the Company shall no longer be
under any obligation to Executive or his legal representatives pursuant to this
Agreement except for: (i) the Base Salary due Executive pursuant to Section 3.1
hereof through the date of termination; (ii) all valid expense reimbursements;
(iii) all accrued but unused vacation pay; and (iv) all earned and previously
approved but unpaid Bonuses for any year prior to the year of termination.

 

(b) Payment Upon Termination by the Company For “Cause”. In the event that the
Company terminates Executive’s employment hereunder pursuant to Section 4.3, the
Company shall have no further obligations to the Executive hereunder, except
for: (i) the Base Salary due Executive pursuant to Section 3.1 hereof through
the date of termination; (ii) all valid expense reimbursements; and (iii) all
unused vacation pay through the date of termination required by law to be paid.

 

(c) Payment Upon Termination by Company Without Cause or by Executive for Good
Reason. In the event that Executive’s employment is terminated pursuant to
Sections 4.4 or 4.5, the Company shall have no further obligations to Executive
hereunder except for: (i) upon execution of a general release and waiver in a
form reasonably satisfactory to the Company, nine (9) months of Base Salary,
payable in cash in equal, periodic [bi-monthly] installments in accordance the
Company’s normal payroll procedures; (ii) all valid expense reimbursements; and
(iii) all accrued but unused vacation pay (pro rata for the period to the date
of termination).

 

 

 

 



(d) Executive shall have no duty to mitigate awards paid or payable to him
pursuant to this Agreement, and any compensation paid or payable to Executive
from sources other than the Company will not offset or terminate the Company’s
obligation to pay to Executive the full amounts pursuant to this Agreement.

 

5. Protection of Confidential Information; Non-Competition.

 

5.1 Acknowledgment. Executive acknowledges that:

 

(a) As a result of his employment with the Company, Executive has obtained and
will obtain secret and confidential information concerning the business of the
Company and its subsidiaries (referred to collectively in this Section 5 as the
“Company”), including, without limitation, financial information, proprietary
rights, trade secrets and “know-how,” customers and sources (“Confidential
Information”).

 

(b) The Company will suffer substantial damage which will be difficult to
compute if, during the period of his employment with the Company or thereafter,
Executive should enter a business competitive with the Company or divulge
Confidential Information.

 

(c) The provisions of this Agreement are reasonable and necessary to protect the
business of the Company, to protect the Company’s trade secrets and Confidential
Information and to prevent loss to a competitor of an employee whose services
are special, unique and extraordinary.

 

5.2 Confidentiality. Executive agrees that he will not at any time, during the
Term or thereafter, divulge to any person or entity any Confidential Information
obtained or learned by him as a result of his employment with the Company,
except (i) in the course of performing his duties hereunder, (ii) with the
Company’s prior written consent; (iii) to the extent that any such information
is in the public domain other than as a result of Executive’s breach of any of
his obligations hereunder; or (iv) where required to be disclosed by court
order, subpoena or other government process. If Executive shall be required to
make disclosure pursuant to the provisions of clause (iv) of the preceding
sentence, Executive promptly, but in no event more than 48 hours after learning
of such subpoena, court order, or other government process, shall notify,
confirmed by mail, the Company and, at the Company’s expense, Executive shall:
(a) take all reasonably necessary and lawful steps required by the Company to
defend against the enforcement of such subpoena, court order or other government
process, and (b) permit the Company to intervene and participate with counsel of
its choice in any proceeding relating to the enforcement thereof.

 

 

 

 



5.3 Documents. Upon termination of his employment with the Company, Executive
will promptly deliver to the Company all memoranda, notes, records, reports,
manuals, drawings, blueprints and other documents (and all copies thereof)
relating to the business of the Company and all property associated therewith,
which he may then possess or have under his control; provided, however, that
Executive shall be entitled to retain copies of such documents reasonably
necessary to document his financial relationship with the Company.

 

5.4 Non-Competition. For and in consideration of Executive’s employment by the
Company and the consideration the Executive will receive thereby, Executive
hereby agrees as follows

 

Executive shall not during the period of his employment by or with the Company
and for the Applicable Period (defined below), for himself or on behalf of, or
in conjunction with, any other person, persons, company, partnership, limited
liability company, corporation or business of whatever nature:

 

(i) engage, as an officer, director, manager, member, shareholder, owner,
partner, joint venturer, trustee, or in a managerial capacity, whether as an
employee, independent contractor, agent, consultant or advisor, or as a sales
representative, in an entity that designs, researches, develops, markets, sells
or licenses products or services that are substantially similar to or
competitive with the business of the Company that is located within twenty-five
(25) miles of any market in which Company currently operates or has plans to do
business in at the time of termination;

 

(ii) call upon any person who is at that time, or within the preceding
twenty-four (24) months has been, an employee of the Company, for the purpose,
or with the intent, of enticing such employee away from, or out of, the employ
of the Company or for the purpose of hiring such person for Executive or any
other person or entity, unless any such person was terminated by the Company
more than six (6) months prior thereto;

 

 

 

 



(iii) call upon any person who, or entity that is then or that has been within
one year prior to that time, a customer of the Company, for the purpose of
soliciting or selling products or services in competition with the Company; or

 

(iv) call upon any prospective acquisition or investment candidate, on the
Executive’s own behalf or on behalf of any other person or entity, which
candidate was known by Executive to have, within the previous twenty-four (24)
months, been called upon by the Company or for which the Company made an
acquisition or investment analysis or contemplated a joint marketing or joint
venture arrangement with, for the purpose of acquiring or investing or enticing
such entity into a joint marketing or joint venture arrangement.

 

For purposes of this Section 5:

 

  ● the term “Company” shall be deemed to include the Company and any of its
respective subsidiaries; and         ● the term “Applicable Period” shall mean
six (6) months from the termination of Executive’s employment.

 

5.5 Injunctive Relief. If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Section 5.2 or 5.4, the Company shall have
the right and remedy to seek to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach or threatened breach will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company. The
rights and remedies enumerated in this Section 5.5 shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or equity. In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.

 

 

 

 



5.6 Modification. If any provision of Section 5.2 or 5.4 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.

 

5.7 Survival. The provisions of this Section 5 shall survive the termination of
this Agreement for any reason, except in the event Executive is terminated by
the Company without Cause, or if Executive terminates this Agreement with Good
Reason, in either of which events, clause (i) of Section 5.4 shall be null and
void and of no further force or effect. The non-renewal of this Agreement at the
end of the Term shall not be deemed a termination by the Company without Cause.

 

6. Miscellaneous Provisions.

 

6.1 Notices. All notices provided for in this Agreement shall be in writing, and
shall be deemed to have been duly given when (i) delivered personally to the
party to receive the same, or (ii) when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address set forth below, or such other address as the party
to receive the same shall have specified by written notice given in the manner
provided for in this Section 6.1. All notices shall be deemed to have been given
as of the date of personal delivery or mailing thereof.

 

If to Executive:

 

Shamyl Malik

___________________

___________________

___________________

 

If to the Company:

 

Long Blockchain Corp

12-1 Dubon Court

Farmingdale, NY 11735

 

With a copy in either case to:

 

Graubard Miller

405 Lexington Avenue, 11th Floor

New York, New York 10174

Attn: David Alan Miller / Jeffrey M. Gallant

 

 

 

 



6.2 Entire Agreement; Waiver. This Agreement and the Relocation Expense Letter
sets forth the entire agreement of the parties relating to the employment of
Executive and is intended to supersede all prior negotiations, understandings
and agreements. No provisions of this Agreement may be waived or changed except
by a writing by the party against whom such waiver or change is sought to be
enforced. The failure of any party to require performance of any provision
hereof or thereof shall in no manner affect the right at a later time to enforce
such provision.

 

6.3 Governing Law. All questions with respect to the construction of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.

 

6.4 Binding Effect; Nonassignability. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Company. This Agreement
shall not be assignable by Executive, but shall inure to the benefit of and be
binding upon Executive’s heirs and legal representatives.

 

6.5 Severability. Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.

 

6.6 Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Internal Revenue Code (“Section 409A”). To the extent that
any payments and/or benefits provided hereunder are not considered compliant
with Section 409A, the parties agree that the Company shall take all actions
necessary to make such payments and/or benefits become compliant.

 

 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

LONG BLOCKCHAIN CORP.

 

  By: /s/ Shamyl Malik   Name: Shamyl Malik   Title: Chief Executive Officer    
    /s/ Shamyl Malik   SHAMYL MALIK

 

 

 

 



 